DETAILED ACTION

The Amendment filed August 17, 2022 has been received and considered. In light of the new grounds of rejection presented below, a new second non-final rejection has been issued herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,512,453 to Leiber et al.
Regarding Claim 2, Leiber et al disclose a method for brake lining wear detection (see Figures 1 and 2) comprising the steps of:  detecting a wear state (via element 2.1) of a brake lining installed in the vicinity of a wheel housing (see column 2 lines 49-62), producing a state signal that indicates the wear state (see column 2 lines 49-62), and coupling the state signal into at least one electrical line 9a or 4.1 that leads to an evaluation unit 8 for the state signal, wherein the at least one electrical line 9a or 4.1 transmits at least one other signal (i.e., speed) from or to at least one other device 1.1 installed in the vicinity of the wheel housing (see column 2 lines 49-62), wherein the state signal is modulated at least to some extent to the at least one other signal (via a CAN bus and element 14 as described in column 2 lines 55-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-8, 10-12, 14, 16, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,512,453 to Leiber et al in view of U.S. Patent No. 5,825,287 to Zarybnicky et al.
Regarding Claim 1, Leiber et al disclose a method for brake lining wear detection having most all the features of the instant invention, as outlined in the Claim 2 rejection above, except for the electrical line transmitting at least one other signal from or to an actuator installed in the vicinity of the wheel housing.
Zarybnicky et al are relied upon merely for their teachings of a method for brake lining wear detection having steps for detecting a wear state of a brake lining and coupling a signal into at least one electrical line 28 leading to an evaluation unit 30 (see Figures 1A and 2), wherein this electrical line 28 transmits at least one other signal from or to an actuator 26a-f installed in the vicinity of a wheel housing (see column 10 lines 19-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method for brake lining detection of Leiber et al so that the electrical line transmits at least one other signal from or to an actuator installed in the vicinity of a wheel housing as taught by Zarybnicky et al so that the brake actuator can be controlled based on the wear state of the brake lining. 
Regarding Claim 3, see Claim 1 above and further note that Leiber et al also disclose a first sensor device 2.1 which is embodied to detect a wear state of a brake lining installed in the vicinity of a wheel housing, a signaling device which is coupled to the first sensor device 2.1 and is embodied to produce a state signal that indicate the wear state (see column 2 lines 49-62 of Leiber et al), and a coupling device which is embodied to couple the state signal into at least one electrical line 9a or 4.1 that is electrically connected to an evaluation unit 8 for the state signal.
Regarding Claim 5, note that the first sensor device 2.1 comprises a switch device that switches from a first switch state into a second switch state when wear is detected (see column 3 lines 7-16 of Leiber et al).
Regarding Claim 6, note that the signaling device is embodied to produce the state signal depending on the switch state of the switch device (see column 3 lines 7-16 of Leiber et al). 
	Regarding Claim 7, Leiber et al., as modified, disclose most all the features of the instant invention as applied above, except for the signaling device being embodied to produce the state signal in the form of a high frequency signal.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the signaling device of Leiber et al., as modified, to produce the state signal in the form of a high frequency signal as a matter of design preference dependent upon the desired type of signaling device to be used in the apparatus to effectively communicate the wear status of the braking lining. A high frequency signal is a well-known type of state signal that is frequently used in sensor systems and would not be beyond the realm of one of ordinary skill in the art to employ.
	Regarding Claim 8, Leiber et al., as modified, disclose most all the features of the instant invention as applied above, except for the signaling device comprising a complex network that is embodied to produce the state signal.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the signaling device of Leiber et al., as modified, to comprise a complex electrical network embodied to produce the state signal as a matter of design preference dependent upon the desired type of signaling device to be used in the apparatus to effectively communicate the wear status of the braking lining. A complex electrical network is a well-known means of producing a state signal that is frequently used in sensor systems and would not be beyond the realm of one of ordinary skill in the art to employ.
	Regarding Claim 10, see evaluation unit 8 and column 2 lines 49 et al of Leiber et al.
	Regarding Claim 11, note that the coupling device comprises an electrical
connection between the signaling device and the at least one electrical line 9a (see
Figure 2 of Leiber et al).
	Regarding Claim 12, see electrical plug connector 14 comprising a housing, at
least a part of the apparatus of Claim 3, which is accommodated in the housing, and at
least one electrical contact that is intended for connection to the at least one electrical
line 9a or 4.1 (See Figure 2 of Leiber et al and Claim 3 above).
	Regarding Claim 14, Leiber et al., as modified, disclose most all the features of the instant invention as applied above, except for the at least one electrical line comprising two electrical conductors extending in parallel to each other and the at least one other device and at least a part of the apparatus for brake lining wear detection are connected in parallel to each other with the two electrical conductors.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the system of Leiber et al., as modified, so that electrical conductors extend in parallel to each other and the at least one other device and at least a part of the apparatus for brake lining wear detection are connected in parallel to each other with the two electrical conductors as a matter of design preference as an alternate means of connecting the electrical components together so that if one component circuit is open or has a fault, the other component circuit can remain powered and still function to detect a wear state.
	Regarding Claim 16, note the actuator is associated with an electric
parking brake as described in see column 10 lines 19-63 of Zarybnicky et al.
	Regarding Claim 20, note the control unit 22 for the actuator 26a-f is electrically connected to electrical line 28 and comprises evaluation unit 30 (see Figures 1A and 2 of Zarybnicky et al).
	Regarding Claims 21 and 22, note that the actuator 26a-f is an EPB brake actuator and the at least one signal comprises a triggering signal for actuating the EPB brake actuator (see column 10 lines 19-63 of Zarybnicky et al).

Response to Arguments
Applicant’s arguments, see remarks, filed August 17, 2022, with respect to the 102(a)(1) rejections of Claims 1 and 3 using the Leiber et al reference alone have been fully considered and are persuasive.  The 102(a)(1) rejections of Claims 1, 3, 5-8, 10-12, 14, 16, and 20 have been withdrawn.  However, applicant’s attention is drawn to the new 103 rejections of these claims and new Claims 21 and 22 utilizing the Leiber et al and Zarybnicky et al references outlined above. 
Applicant's arguments filed August 17, 2022 regarding the Claim 2 102(a)(1)rejection using the Leiber et al reference have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 2, applicant argues that the signals from the sensors 1.1 and 2.1 of Leiber et al are always sent through separate lines 3.1 and 4.1 and thus no modulation of the signals is needed or possible. Thus, applicant contends that Leiber et al do not teach a state signal indicative of a brake pad wear state modulated to at least one other signal sent to or from at least one other device, as recited in Claim 2.
	In response to this, the examiner respectfully disagrees.  The examiner contends that the electrical lines 3.1 and 4.1 are modulated at least to some extent, as the signals they provide contain information to be transmitted.  This transmission of information regarding the wear state would be modulated at least to some extent to allow the multiple signals from each of the lines present in the system to all be transmitted simultaneously.
	It is for this reason that the rejection of Claim 2 has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	10/20/22